UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7677


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARK JAMES KONSAVICH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:05-cr-00019-gec-mfu-1; 5:08-cv-80100-gec)


Submitted:    December 16, 2009             Decided:   January 19, 2010


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark James Konsavich, Appellant Pro Se.   Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mark    James   Konsavich       seeks   to   appeal   the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2009) motion and denying his motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)    (2006).       A    prisoner   satisfies      this

standard   by    demonstrating    that     reasonable     jurists   would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                     Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).      We   have   independently       reviewed   the   record   and

Konsavich’s arguments on appeal and conclude Konsavich has not

made the requisite showing.         Accordingly, we deny a certificate

of appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       DISMISSED



                                       2